Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	It would be of great assistance to the office if all incoming papers pertaining to a filed application carried the following items: 
i.	Application number (checked for accuracy, including series code and serial no.).
ii.	Group art unit number (copied from most recent Office communication).
iii.	Filing date.
iv.	Name of the examiner who prepared the most recent Office action.
v.	Title of invention.
vi.	Confirmation number (See MPEP § 503).

3.	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
4.	Claim interpretation: When multiple limitations are connected with “OR”, one of the limitations does have any patentable weight since both of the limitations are optional. 





Claim Rejection- 35 USC § 101 
5.                  Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claims 1-6 set forth a “computer readable media”.  However, the specification as originally filed does not explicitly define the computer readable medium. The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable media (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is absent an explicit definition or is silent. See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.






	Claim Rejection- 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Khasawneh (Pub No. US 20090081999) and further in view of Li (Pub No. US 20140235253).
Regarding claim 1, Khasawneh discloses a computer-readable media embodying instructions executable by a processor to perform functions comprising: receiving a headset identifier from a desk phone (Fig. 3: Fig. 3-4: Capturing pairing information for a headset & Para. 39: Headset Bluetooth address provided by a computer-112. Computer 112 read as a desk phone-see para. 24); in response to receiving the headset identifier, utilizing the headset identifier to identify a device mapping in a device registry (Fig. 3-4: Storing pairing info in the database) & (Para. 46-48: Pairing information store in the storing module and register the device based on the address) & (Para. 37: Mapping[Wingdings font/0xE0]Verify pairing information); based on the device mapping, identifying a call control mapping in a call control registry (Para. 37: Device mapping[Wingdings font/0xE0] Verifying & Para. 40: Identify calling information); extracting a call control user identifier from the identified call control mapping (para. 45: The server verify user information and headset identification from the database to extract a call control).
Khasawneh is silent regarding returning the call control user identifier to the desk phone
In a similar field of endeavor, Li discloses returning the call control user identifier to the desk phone (Para. 15: The computing-12c identify a headset connection  and call management unit- 30 detect incoming call, instruct the VOIP switch-20 to route the incoming call to the computing-desk phone, and connect the incoming call to the headset).
At the time of filling, it would have been obvious to use headset for properly and robustly setting a phone device to control the phone using headset and route a call through verified headset for user convenience. 
Regarding claim 2, Khasawneh continues to discloses the device mapping associates the headset identifier with a user identifier (para. 45: The server verify user information and headset identification from the database). 
Regarding claim 3, Khasawneh continues to discloses the call control mapping associates the user identifier with the call control user identifier (para. 45-46: Verify user information and headset identification from the database. Mapping is the verification process).
Regarding claim 4, Khasawneh discloses the call control user identifier includes at least one of a unique identifier recognized by an enterprise directory service and a unique identifier recognized by a call control system (Fig. 4: User ID & Bluetooth address and link key ID).
Regarding claim 5, Khasawneh discloses call control user identifier includes an extension (Para. 51: Extension Key-Link key & Para. 21: User phone number).
Regarding claim 6, Khasawneh discloses the call control user identifier includes a phone number (Para. 21: A client identifier may be for example, an email address, a telephone number, or another identifier).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD K TALUKDER whose telephone number is (571)270-3222.  The examiner can normally be reached on 10 am to 6 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MD K TALUKDER/Primary Examiner, Art Unit 2648